Matter of Catala v New York State Div. of Hous. & Community Renewal (2018 NY Slip Op 00911)





Matter of Catala v New York State Div. of Hous. & Community Renewal


2018 NY Slip Op 00911


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Friedman, J.P., Sweeny, Kahn, Gesmer, Singh, JJ.


5661 250212/16

[*1]In re Ramon Catala, Petitioner-Respondent,
vNew York State Division of Housing and Community Renewal, Respondent-Appellant, Topping Ave Catch HDFC, Respondent.


Mark F. Palomino, New York (Jack Kuttner of counsel), for appellant.
Seymour W. James, Jr., The Legal Aid Society, New York (Jeanne Schoenfelder of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about September 1, 2016, which granted the petition challenging a sua sponte determination of respondent New York State Division of Housing and Community Renewal (DHCR), dated February 18, 2016, to revoke a final determination dated December 8, 2015, granting petitioner's petition for administrative review, and ordered DHCR to reinstate the revoked order, unanimously reversed, on the law, without costs, the petition denied, the order to reinstate vacated, and the proceeding brought pursuant to CPLR article 78 dismissed.
DHCR properly reopened petitioner tenant's underlying proceeding challenging the rent set by the New York City Housing and Preservation Development (HPD). While DHCR had granted petitioner's overcharge complaint, it subsequently denied the complaint of another tenant, in the same building, who had made identical claims. This irregularity in a vital matter warranted the reopening of petitioner's overcharge proceeding, upon notice to the parties (see 9 NYCRR 2529.9; Matter of 60 E. 12th St. Tenants' Assn. v New York State Div. of Hous. & Community Renewal, 134 AD3d 586, 588 [1st Dept 2015], affd 28 NY3d 962 [2016]; Matter of Sherwood 34 Assoc. v New York State Div. of Hous. & Community Renewal, 309 AD2d 529, 532 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 8, 2018
CLERK